UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of July 31, 2013, the issuer had 12,037,487 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Table of Contents TABLE OF CONTENTS PartI. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets June 30, 2013 (unaudited) and December31, 2012 3 Condensed Consolidated Statements of Operations Three and six months ended June 30, 2013 (unaudited) and June 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity From December31, 2011 to June 30, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2013 (unaudited) and June 30, 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PartII. Other Information 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Uni-Pixel,Inc. Condensed Consolidated Balance Sheets June 30, December31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses — Total current assets Property and equipment, net of accumulated depreciation of $3,071,386 and $2,531,917, at June 30, 2013 and December31, 2012, respectively Restricted cash Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Bonus accrual — Deferred revenue — Total current liabilities Total liabilities Commitments and contingencies (Note 3) — — Shareholders’ equity Common stock, $0.001 par value; 100,000,000 shares authorized, 12,037,487 shares issued and outstanding at June 30, 2013 and 9,854,268 shares issued and outstanding at December31, 2012 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenues Gross margin Selling, general and administrative expenses Research and development Operating loss ) Other income (expense) Interest income (expense), net Net loss $ ) $ ) $ ) $ ) Per share information Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Shareholders’ Equity Common Stock Number of Shares Amount Additional Paid-In Capital Accumulated Deficit Total Shareholders’ Equity Balance, December31, 2011 $ $ $ ) $ Stock compensation expense — — — Exercise of warrants — Exercise of stock options 2 — Issuance of restricted stock 32 — Issuance of common stock, net of issuance costs — Net loss — — — ) ) Balance, December 31, 2012 $ $ $ ) $ Stock compensation expense — — — Exercise of warrants — Exercise of stock options — Issuance of restricted stock — — — Issuance of common stock, net ofissuance costs — Net loss — — — ) ) Balance, June 30, 2013 (unaudited) $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements. 5 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Restricted stock issuance — Stock compensation expense Change in operating assets and liabilities: Increase in accounts receivable — ) Decrease in prepaid assets and other current assets — Increase in accounts payable Increase in bonus accrual — Increase in deferred revenue — Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from exercise of warrants, net — Proceeds from exercise of stock options, net — Proceeds from the issuance of common stock, net — Net cash provided by financing activities — Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ — $ — Cash paid for income taxes $ — $ — Supplemental disclosures of non-cash financing information: Issuance of 399,629 shares of common stock in exchange for the cashless exercise of warrants to purchase 505,661 shares of common stock $ $ — See accompanying notes to these condensed consolidated financial statements. 6 Table of Contents Uni-Pixel,Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 1 — Basis of Presentation, Business and Organization Uni-Pixel,Inc., a Delaware corporation, is the parent company of Uni-Pixel Displays,Inc., its wholly-owned operating subsidiary. As used herein, “Uni-Pixel,” “the Company,” “we,” “us,” and “our” refer to Uni-Pixel,Inc. and Uni-Pixel Displays,Inc. Our common stock, par value $0.001 per share, is quoted on The NASDAQ Capital Market under the ticker symbol “UNXL.” Uni-Pixel produces Clearly Superior™ Performance Engineered Film™ to the lighting & display and flexible electronics market segments. The Company has 2 patents issued and 93 patent applications filed covering its Performance Engineered Film™ development and manufacturing platforms. Uni-Pixel’s UniBoss™ is a roll-to-roll or continuous flow printed electronics manufacturing process that offers high fidelity replication of surface micro structures, advanced micro-optic structures, and conductive elements on thin film.Our roll-to-roll production capabilities result in low production costs which allow us to competitively price our product at or below the price of other products in the market today. Uni-Pixel’s strategy is to develop proprietary Performance Engineered Film™ for applications in large established markets that are susceptible to technology disruption and can potentially deliver Uni-Pixel high profit growth. The Company plans to sell its printed films for applications such as protective cover film, antennas, touch panel sensors, custom circuitry, etc.A key focus for Uni-Pixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications.Uni-Pixel is currently shipping protective cover films for personal devices. The Company sells its protective cover film under the Clearly Superior™ or Diamond Guard™ brand.Our strategy is to sell our printed film-based products under the Uni-Pixel label, private labels, and through Original Equipment Manufacturers’ (“OEM”) brands. Uni-Pixel is exploring the business potential within key application markets and pursuing those markets that offer profitable opportunities either through licensing or partnerships and/or direct sales. Uni-Pixel anticipates that its initial film capabilities and partner funded product development capabilities will allow the Company to fund and support further technology development and market expansion. Uni-Pixel has and will continue to utilize contract manufacturing for prototype fabrication to augment its internal capabilities in the short term. Through Uni-Pixel’s internal research and development efforts, the Company has established an extensive portfolio of patents and patent applications, as well as other intellectual property rights that support these joint venture, licensing and manufacturing strategies. As of June 30, 2013, Uni-Pixel had accumulated a total deficit of $75.1 million from operations in pursuit of these objectives. Since our inception, we have been primarily engaged in developing our initial product technologies, recruiting personnel, commencing our operations and obtaining sufficient capital to meet our working capital needs. In the course of our development activities, we have sustained losses through December 31, 2012. We will finance our operations primarily through our existing cash and possible future financing transactions. As of June 30, 2013, we had cash and cash equivalents of $53.4 million. We believe that our existing capital resources are adequate to finance our operations until at least December 31, 2014 based on our current long-term business plan.However, our long-term viability is dependent upon our ability to successfully operate our business, develop our manufacturing process, sign partnership agreements, develop our products and raise additional capital through offerings of our debt or equity securities to meet our business objectives. The Company is subject to a number of risks, including the rate and degree of market acceptance of our products, our ability to develop and market new and enhanced products, our ability to obtain financing as and when we need it, competition from existing and new products, fluctuation of quarterly financial results, reliance on third party manufacturers and suppliers, reliance on the proprietary technology of others, loss of key personnel, uncertain protection for our intellectual property, litigation or other proceedings, dependence on corporate partners and collaborators and future changes in the electronic market industry that may adversely affect the Company. Basis of Presentation The condensed consolidated financial statements presented in this quarterly report include Uni-Pixel,Inc. and our wholly-owned subsidiary, Uni-Pixel Displays,Inc. All significant intercompany transactions and balances have been eliminated. 7 Table of Contents Note 2 — Summary of Significant Accounting Policies Interim financial information The condensed consolidated financial statements included herein, which have not been audited, have been prepared in accordance with the rulesand regulations of the Securities and Exchange Commission (the “Commission”) and reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows for the interim period on a basis consistent with the annual audited statements. All such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for a full year. Certain information, accounting policies and footnote disclosures normally included in condensed consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America have been omitted pursuant to the Commission’s rulesand regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our Form10-K, for the year ended December31, 2012, filed with the Commission on February 26, 2013. The accounting and reporting policies of the Company conform to U.S. generally accepted accounting principles (GAAP) and to the practices within the technology industry. There have been no significant changes in the Company’s significant accounting policies during the six months ended June 30, 2013 compared to what was previously disclosed in the Company’s Annual Report on 10-K for the year ended December31, 2012. The consolidated financial information as of December31, 2012 included herein has been derived from the Company’s audited consolidated financial statements as of, and for the fiscal year ended, December31, 2012. The Company has evaluated events and transactions subsequent to the balance sheet date. Based on this evaluation, the Company is not aware of any events or transactions that occurred subsequent to the balance sheet date but prior to filing this Quarterly Report on Form 10-Q that would require recognition or disclosure in the condensed consolidated financial statements. Significant Accounting Policies There have been no material changes to the Company’s significant accounting policies during the six months ended June 30, 2013, as compared to the significant accounting policies disclosed in Note 2 of the Company’s consolidated financial statements in the Annual Report on Form 10-K for the year ended December31, 2012. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Examples include provisions for bad debts, useful lives of property and equipment and intangible assets, impairment of property and equipment and intangible assets, deferred taxes, and the provision for and disclosure of litigation and loss contingencies, derivative liabilities and stock based compensation. Actual results may differ materially from those estimates. Statement of cash flows For purposes of the statements of cash flows, we consider all highly liquid investments (i.e., investments which, when purchased, have original maturities of three months or less) to be cash equivalents. Concentration of credit risk We maintain our cash with major U.S. domestic banks.The amounts held in interest bearing accounts periodically exceed the Federal Deposit Insurance Corporation (“FDIC”) insured limit of $250,000.The amounts held in these banks exceeded the insured limit of $250,000 as of June 30, 2013 and December 31, 2012.We have not incurred losses related to these deposits. Revenue recognition We recognize revenue over the period the service is performed or when the product is delivered, depending on shipping method.In general, this requires that four basic criteria must be met before revenue can be recognized: (1)persuasive evidence that an arrangement exists, (2)delivery has occurred or services rendered, (3)the fee is fixed and determinable, and (4)collectability is reasonably assured. Advance payments are deferred until shipment or the service has been completed. 8 Table of Contents Revenue from licenses and other up-front fees are recognized on a ratable basis over the term of the respective agreement. Income (loss) per share data Basic income (loss) per share is calculated based on the weighted average common shares outstanding during the period.Diluted earnings per share also gives effect to the dilutive effect of stock options, warrants (calculated based on the treasury stock method), convertible notes and convertible preferred stock. The Company does not present diluted earnings per share for years in which it incurred net losses as the effect is antidilutive. At June 30, 2013, 219,400 restricted shares and options and warrants to purchase 2,632,662 shares of common stock at exercise prices ranging from $5.00 to $38.70 per share were outstanding, but were not included in the computation of diluted earnings per share as their effect would be antidilutive. Recently issued accounting pronouncements During January 2012, the Company adopted new accounting guidancerelated to convergence between GAAP and International Financial Reporting Standards (“IFRS”). The new guidance changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between GAAP and IFRS. The new guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. The adoption had no impact on the Company’s financial condition or results of operations. During January 2012, the Company adopted new accounting guidance related to the presentation of comprehensive income. The new guidance required the presentation of components of net income and other comprehensive income either as one continuous statement or as two consecutive statements and eliminated the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. There is no change to the items that we must report in other comprehensive income or when the Company must reclassify an item of other comprehensive income to net income. This new guidance could effect future reporting requirements.Because the guidance impacts presentation only, it had no effect on the Company’s financial condition or results of operations. Accounting Guidance Not Yet Effective Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations and cash flows. Note 3 —Commitments and Contingencies Leases The Company has entered into a lease for office, warehouse and laboratory facilities for approximately 13,079 square feet at 8708 Technology Forest Pl., Ste 100, The Woodlands, Texas 77381 under a third party non-cancelable operating lease through April 30, 2016.Further, the Company has also entered into a lease for office, warehouse and laboratory facilities for approximately 7,186 square feet at 3200 Research Forest Drive, Suite B2, The Woodlands, Texas 77381 under a third party non-cancelable operating lease through May 31, 2016. Future minimum lease commitments as of June 30, 2013 are as follows: Year Ending December 31 Six months ending 2013 $ Thereafter Total $ The lease for 8708 Technology Forest Pl., Ste 100, The Woodlands, Texas 77381 provides the Company with a right to extend the lease term for two additional five year terms or one term of ten years, at the Company’s option. 9 Table of Contents Eco-System Partner Royalty Obligation In April 2013, we entered into an agreement with an Eco-System Partner (the “Agreement”), whereby we will receive $10 million of cash proceeds to assist us in increasing our production capacity. The Agreement requires us to have the capability to produce at least 1 million sensor units per month (as defined in the Agreement) by April 2014. Upon achieving the minimum production capability and meeting the required quality standards specified in the Agreement, we will record non-recurring engineering revenue for the total amount of cash proceeds received. As of June 30, 2013, we have received $5 million, which is recorded as deferred revenue in the accompanying balance sheet. Upon achieving the deliverables of the Agreement, we will pay a commission to the Eco-System Partner of 10%, on revenue derived from the sales of UniBoss sensors directly to the Eco-System Partner or to those of the Eco-System Partner’s manufacturing partners that use the Eco-System Partner’s Preferred Price and Capacity License Agreement.The commission amount is capped at $18.5 million. Litigation On or around December 12, 2012, we were served with notice of two lawsuits filed by Conductive Inkjet Technology Limited (“CIT”) in the Patent Courts in the United Kingdom. The two cases are respectively claim nos. HC12E02467 and HC12F02468 (the “UK Actions”). The first action, which is case number HC12F02468, seeks relief for (1) breach of contract, (2) causing loss by unlawful means, and (3) breach of confidence. The second action, which is case number HC12E02467, asserts that we included CIT’s confidential information in two PCT patent applications that we filed. The UK Actions seek a finding that we violated a duty of confidence to CIT, an order that confidential materials be returned to CIT, an order that we change the inventorship on the two PCT applications to include CIT, an inquiry into damages, other forms of injunctive and declaratory relief, and the award of attorney fees and costs. On January 3, 2013, we filed an Acknowledgement of Service with the court and indicated that we intended to contest the jurisdiction of the United Kingdom court over these matters. A hearing date on our contest of jurisdiction took place on April 22-23, 2013.A decision on jurisdiction is expected in a few months. On January 18, 2013, we filed a verified petition and applications for temporary and permanent injunction against CIT in the 284th Judicial District in Montgomery County, Texas (the “Texas Action”). The case was assigned cause number 13-01-00561. In the Texas Action, we asked the court to provide the following relief: issue a preliminary ruling that Montgomery County, Texas is the exclusive venue for the UK Actions, issue a preliminary ruling that CIT violated the terms of an agreement with us (the “2010 Agreement”) by filing the UK Actions, enter a judgment that we did not violate any duty of confidentiality to CIT, enter a judgment against CIT for breach of contract and award additional relief as set forth in the verified petition, including costs, pre and post judgment interest, and attorney’s fees. A hearing on the temporary injunction application was set for January 31, 2013. On January 25, 2013, CIT removed the Texas Action from state court to federal court in the Southern District of Texas based on CIT’s non-Texas resident status. The case was assigned to Federal Judge Sim Lake. On February 4, 2013, we filed a motion to remand the Texas Action back to state court. On February 8, 2013, CIT filed a motion to dismiss the Texas Action followed on February 11, 2013 with a response to our motion to remand. On April 30, 2013, the Federal Court remanded the case back to state court in Montgomery County.On May 24, 2013, we filed a motion for early partial summary judgment based on the fact that the cases in the UK were in violation of the 2010 Agreement.On June 27, 2013, the Court denied the motion for early relief.The case is currently pending on the merits. We believe these allegations to be without merit and intend to vigorously defend this action.The potential impact of this action, which seeks unspecified damages, attorneys’ fees and expenses, is uncertain. Class Action Litigation In June 2013, two purported class action complaints were filed in the United States District Court, Southern District of New York and the United States District Court, Southern District of Texas against the Company and our CEO, CFO, and Chairman. The Southern District of New York complaint was voluntarily dismissed by plaintiff on July 2, 2013. The surviving complaint alleges that we and our officers and directors violated the federal securities laws, specifically Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, by making purportedly false and misleading statements concerning our licensing agreements and product development. The complaint seeks unspecified damages on behalf of a purported class of purchasers of our common stock during the period from December 7, 2012 to May 31, 2013. We will vigorously defend against this lawsuit. The Company has directors' and officers' and corporate liability insurance to cover risks associated with securities claims filed against the Company or its directors and officers and has notified its insurers of the complaints filed against the Company. Based on the very early stage of the litigation, it is not possible to estimate the amount or range of possible loss that might result from an adverse judgment or a settlement of this matter. 10 Table of Contents Note 4 — Equity, Stock Plan and Warrants Common Stock During the six months ended June 30, 2013, we (1) issued 381,718 shares of common stock for cash in connection with the exercise of stock options; (2) issued 27,622 shares of common stock for cash in connection with the exercise of warrants; (3) issued 399,629 shares of common stock as a result of the cashless exercise of warrants; and (4) issued 1,374,250 shares of common stock and received proceeds of $41.2 million, net of issuance costs of $2.8 million. Stock Incentive Plans The Company has adopted four stock incentive plans: the 2005 Stock Incentive Plan, the 2007 Stock Incentive Plan, the 2010 Stock Incentive Plan and the 2011 Stock Incentive Plan (collectively, the “Stock Incentive Plans”).The Stock Incentive Plans allow for an aggregate of up to 3,100,001 shares of our common stock to be awarded through incentive and non-qualified stock options, stock appreciation rights, restricted stock, performance shares and other types of awards. Our Stock Incentive Plans are administered by our Board of Directors, which has the sole discretion to select participants who will receive the awards and to determine the type, size and terms of each award granted.As of June 30, 2013, there were 425,338 shares available for issuance under the Stock Incentive Plans. The following disclosures provide information regarding the Company’s stock-based compensation awards, all of which are classified as equity awards: The Company grants stock options to employees that allow them to purchase shares of the Company’s common stock. Options are also granted to members of the Board of Directors.The Company determines the fair value of stock options at the date of grant using the Black-Scholes valuation model.Most options vest annually over a three-year service period.The Company will issue shares from its authorized but unissued common stock upon the exercise of stock options. Total compensation expense recognized for options was approximately $1.5million and $1.2 million for the six months ended June 30, 2013 and June 30, 2012, respectively.The Company has recorded approximately $0.7 million of stock compensation expense in selling, general and administrative expenses and approximately $0.8 million in research and development expense for the six months ended June 30, 2013 and approximately $0.6 million of stock compensation expense in selling, general and administrative expenses and approximately $0.6 million in research and development expense for the six months ended June 30, 2012. A summary of the changes in the total stock options outstanding during the six months ended June 30, 2013 follows: Weighted Average Options Exercise Price Outstanding at December 31, 2012 $ Granted $ Forfeited or expired ) $ Exercised ) $ Outstanding at June 30, 2013 $ Vested and exercisable at June 30, 2013 $ The fair values of the Company’s options were estimated on the date of grant using the Black-Scholes valuation model with the following weighted-average assumptions: Three Months ended June 30, Three Months ended June 30, Six Months ended June 30, Six Months ended June 30, Expected life (years) 5years 5years 5years 5years Interest rate to 1.48 % 0.69 % to 1.48 % to 0.90 % Dividend yield — Volatility to 124.49 % 63.63 % to 124.49 % 63.63 % Forfeiture rate — Weighted average fair value of options granted $ 11 Table of Contents At June 30, 2013, there was $6.1 million of total unrecognized compensation cost related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 1.31 years.There were approximately 0.4 million options that became vested during the six months ended June 30, 2013. Restricted Common Stock On January 15, 2013, the Company issued 38,000 shares of restricted common stock that vest on August 16, 2013. On April 26, 2013, the Company issued 181,400 shares of restricted common stock.106,900 of these shares vest in increments as follows: 1/3rd on March 1, 2014, 1/3rd on March 1, 2015 and 1/3rd on March 1, 2016.The remaining 74,500 shares of restricted common stock vest according to certain financial performance criteria.As of June 30, 2013, management is uncertain whether the Company will achieve the financial performance criteria.Accordingly, the Company has not recorded compensation expense for the contingent restricted stock for the three months ended June 30, 2013.The Company will re-evaluate this estimate during the third quarter of 2013. Common Stock Warrants As of June 30, 2013, the Company has outstanding 516,533 common stock warrants with a weighted average exercise price of $7.26 per share.Information regarding outstanding warrants as of June 30, 2013 is as follows: Grant date Warrants Outstanding Exercisable Weighted Exercise Price Remaining Life (Years) December 9, 2004 $ June 10, 2009 $ August 31, 2009 $ October 2, 2009 $ March 15, 2010 $ April 5, 2010 $ December 15, 2010 $ Total Note 5 — Property and Equipment A summary of the components of property and equipment at June 30, 2013 and December31, 2012 are as follows: Estimated Useful Lives June 30, December 31, Research and development equipment 3 years $ $ Leasehold improvements 5 years Computer equipment 5 years Office equipment 3 years to 5 years Work-in-progress — Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation and amortization expense of property and equipment for the six months ended June 30, 2013 and June 30, 2012 was approximately $539,470 and $252,982, respectively. Note 6 — Fair Value Measurements The Company accounts for its financial assets and liabilities that are remeasured and reported at fair value at each reporting period and non-financial assets and liabilities that are remeasured and reported at fair value at least annually. 12 Table of Contents In general, fair values determined by Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities. Fair values determined by Level 2 inputs utilize observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. Fair values determined by Level 3 inputs are unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. The Company’s financial assets consist solely of cash and cash equivalents and accounts receivable. Note 7 —Revenue and Credit Concentrations During the six months ended June 30, 2013 and 2012, revenues by customers with more than 10% of revenue were as follows: Six months ended June 30, 2013 Six months ended June 30, 2012 Amount % Amount % Company A $ 99 % $ - - % Company B - - % 91 % Total $ 99 % $ 91 % As of June 30, 2013 and December 31, 2012, there were no accounts receivable balances. Note 8 —Subsequent Event None. 13 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This report, including the documents that we incorporate by reference, may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements in or incorporated by reference in this report include, without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources.Investors are cautioned that such forward-looking statements involve risks and uncertainties.Important factors that could cause actual results to differ materially from those indicated in the forward-looking statements include, but are not limited to, the rate and degree of market acceptance of our products, our ability to develop and market new and enhanced products, our ability to obtain financing as and when we need it, competition from existing and new products, fluctuation of quarterly financial results, reliance on third party manufacturers and suppliers, reliance on the proprietary technology of others, loss of key personnel, uncertain protection for our intellectual property, litigation or other proceedings, dependence on corporate partners and collaborators and future changes in the electronic market industry that may adversely affect the Company. In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date such statements are made.We do not undertake any obligation to publicly update or revise any forward-looking statement. Critical Accounting Policies and Estimates In preparing our condensed consolidated financial statements in accordance with accounting principles generally accepted in the U.S. and pursuant to the rules and regulations promulgated by the SEC, we make assumptions, judgments and estimates that can have a significant impact on our net income/(loss) and affect the reported amounts of certain assets, liabilities, revenue and expenses, and related disclosures. We base our assumptions, judgments and estimates on historical experience and various other factors that we believe to be reasonable under the circumstances. Actual results could differ materially from these estimates under different assumptions or conditions. On a regular basis, we evaluate our assumptions, judgments and estimates. We also discuss our critical accounting policies and estimates with the Audit Committee of our Board of Directors. We believe that the assumptions, judgments and estimates involved in the accounting for revenue recognition, income taxes, andlong-lived assets, have the greatest impact on our condensed consolidated financial statements, so we consider these to be our critical accounting policies. Historically, our assumptions, judgments and estimates relative to our critical accounting policies have not differed materially from actual results. There have been no significant changes to our critical accounting policies and estimates during the six months ended June 30, 2013, as compared to the critical accounting policies and estimates disclosed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form 10-K for the year ended December31, 2012, which was filed with the SEC on February 26, 2013. 14 Table of Contents Recent Accounting Pronouncements See Note 2 of our accompanying condensed consolidated financial statements for a full description of recent accounting pronouncements and our expectation of their impact, if any, on our results of operations and financial condition. Revenue Recognition:We recognize revenue over the period the service is performed or when the product is delivered, depending on shipping method. In general, this requires that four basic criteria must be met before revenue can be recognized: (1)persuasive evidence that an arrangement exists, (2)delivery has occurred or services have been rendered, (3)the fee is fixed and determinable, and (4)collectability is reasonably assured. Advance payments are deferred until shipment, or the service has been completed. Revenue from licenses and other up-front fees are recognized on a ratable basis over the term of the respective agreement. Cost of Revenues, Selling, General and Administrative Expenses and Research and Development Expenses:The primary purpose of our facility in The Woodlands, Texas is to conduct research on the development, testing and delivery of our prototype devices, and to pursue the commercialization of our products. If, in the future, the purposes for which we operate our facility in The Woodlands, Texas, or any new facilities we open, changes, the allocation of the costs incurred in operating that facility between cost of sales and research and development expenses could change to reflect such operational changes. Research and Development Expenses:Research and development costs are expensed as incurred and include salaries and benefits, costs paid to third-party contractors for research, development and manufacturing of materials and devices, and a portion of facilities cost. Prototype development costs are a significant component of research and development expenses and include costs associated with third-party contractors. Invoicing from third-party contractors for services performed can lag several months. We accrue the costs of services rendered in connection with third-party contractor activities based on our estimate of management fees, site management and monitoring costs and data management costs. Actual costs may differ in some cases from estimated costs and are adjusted for in the period in which they become known. Stock-Based Compensation:We measure stock-based compensation expense for all share-based awards granted based on the estimated fair value of those awards at grant-date. The fair values of stock option awards are estimated using a Black-Scholes valuation model. The compensation costs are recognized net of any estimated forfeitures on a straight-line basis over either the employee’s requisite service period, or other such vesting requirements as are stipulated in the stock option award agreements. No compensation cost is recognized for equity instruments for which employees do not render the requisite service. Forfeiture rates are estimated at grant date based on historical experience and adjusted in subsequent periods for any differences in actual forfeitures from those estimates. RESULTS OF OPERATIONS Comparison of the six months ending June 30, 2013 and 2012 REVENUES. During the first quarter of 2010, we began to manufacture, market and sell our thin film product.We also earn engineering revenue. Revenues were $5,070,165 for the six months ended June 30, 2013 as compared to $74,124 for the six months ended June 30, 2012, an increase of $4,996,041.$5.0 million of revenue from a PC manufacturer was recognized in the six months ended June 30, 2013 as non-recurring engineering revenue.We anticipate that, as we further develop and improve upon UniBoss, we will earn additional non-recurring engineering revenue in the remaining quarters of 2013.We expect to sell the finished products to OEMs in 2013. 15 Table of Contents COST OF REVENUES. Cost of revenues include all direct expenses associated with the delivery of services including internal labor costs. Cost of revenues was $3,421 for the six months ended June 30, 2013 and $25,479 for the six months ended June 30, 2012. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES. Selling, general and administrative expenses increased by 140% or approximately $2,535,000, to $4,352,844 for the six months ended June 30, 2013 from $1,817,873 for the six months ended June 30, 2012. The major changes to selling, general and administrative expenses are as follows: a) Salaries and benefits increased by approximately $1,041,000 to $2,127,000 for the six months ended June 30, 2013 compared to $1,086,000 for the six months ended June 30, 2012 due to the following: an increase in salaries to $679,000 for the six months ended June 30, 2013 compared to $409,000 for the six months ended June 30, 2012 due to an increase in the number of employees; an increase in stock compensation expense to $691,000 for the six months ended June 30, 2013 compared to $634,000 for the six months ended June 30, 2012; an increase in restricted stock expense to $764,000 for the six months ended June 30, 2013 compared to $0 for the six months ended June 30, 2012; and an increase in employee bonus expense to $134,000 for the six months ended June 30, 2013 compared to $0 for the six months ended June 30, 2012; b) Contract labor expense increased by approximately $23,000 to $57,000 for the six months ended June 30, 2013 compared to $34,000 for the six months ended June 30, 2012; c) Legal expense increased by approximately $1,027,000 to $1,184,000 for the six months ended June 30, 2013 compared to $157,000 for the six months ended June 30, 2012 primarily due to legal fees related to the UK Action, the Texas Action and the class action lawsuit and an increase in patent related legal work; d) Accounting expense decreased by approximately $5,000 to $48,000 for the six months ended June 30, 2013 compared to $53,000 for the six months ended June 30, 2012; e) Office expense increased by approximately $15,000 to $18,000 for the six months ended June 30, 2013 compared to $3,000 for the six months ended June 30, 2012; f) Travel expense increased by approximately $100,000 to $136,000 for the six months ended June 30, 2013 compared to $36,000 for the six months ended June 30, 2012; g) Depreciation and amortization expense increased by approximately $286,000 to $539,000 for the six months ended June 30, 2013 compared to $253,000 for the six months ended June 30, 2012. RESEARCH AND DEVELOPMENT. Research and development expenses increased by approximately $2,151,000, or 93%, during the six months ended June 30, 2013 to $4,468,191 from $2,317,341 for the six months ended June 30, 2012. The primary reason for the increase in research and development expense is due to an increase lab expense related to prototype development.The major changes to research and development expenses are as follows: a) Salaries and benefits attributable to research and development increased by approximately $1,041,000 to $2,127,000 for the six months ended June 30, 2013 compared to $1,086,000 for the six months ended June 30, 2012 due to the following: an increase in salaries to $904,000 for the six months ended June 30, 2013 compared to $724,000 for the six months ended June 30, 2012 due to an increase in the number of employees; an increase in stock compensation expense to $771,000 for the six months ended June 30, 2013 compared to $600,000 for the six months ended June 30, 2012; an increase in restricted stock expense to $242,000 for the six months ended June 30, 2013 compared to $0 for the six months ended June 30, 2012; and an increase in employee bonus expense to $139,000 for the six months ended June 30, 2013 compared to $0 for the six months ended June 30, 2012; b) Consulting expense attributable to research and development decreased by approximately $62,000 to $0 for the six months ended June 30, 2013 compared to $62,000 for the six months ended June 30, 2012; c) Lab expense increased by approximately $1,384,000 to $2,016,000 for the six months ended June 30, 2013 compared to $632,000 for the six months ended June 30, 2012 primarily due to increased services related to prototype development; and d) Travel expense increased by approximately $49,000 to $89,000 for the six months ended June 30, 2013 compared to $40,000 for the six months ended June 30, 2012. OTHER INCOME (EXPENSE). Interest income, net, increased to income of $6,471 for the six months ended June 30, 2013 as compared to income of $2,826 for the six months ended June 30, 2012, primarily due to an increase in the average cash on hand during the six months ended June 30, 2013. 16 Table of Contents NET INCOME (LOSS). Net loss was $3,747,820 for the six months ended June 30, 2013, as compared to a net loss of $4,083,743 for the six months ended June 30, 2012. Comparison of the three months ending June 30, 2013 and 2012 REVENUES. During the first quarter of 2010, we began to manufacture, market and sell our thin film product.We also earn engineering revenue. Revenues were $749 for the three months ended June 30, 2013 as compared to $70,560 for the three months ended June 30, 2012, a decrease of $69,811.We anticipate that, as we further develop and improve upon UniBoss, we will earn additional non-recurring engineering revenue in the remaining quarters of 2013.We expect to sell the finished products to OEMs in 2013. COST OF REVENUES. Cost of revenues include all direct expenses associated with the delivery of services including internal labor costs. Cost of revenues was $385 for the three months ended June 30, 2013 and $24,106 for the three months ended June 30, 2012.Cost of revenues decreased as a result of the decrease in revenues. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES. Selling, general and administrative expenses increased by 144% or approximately $1,284,000, to $2,172,777 for the three months ended June 30, 2013 from $888,804 for the three months ended June 30, 2012. The major changes to selling, general and administrative expenses are as follows: a) Salaries and benefits increased by approximately $627,000 to $1,162,000 for the three months ended June 30, 2013 compared to $535,000 for the three months ended June 30, 2012 due to the following: an increase in salaries to $369,000 for the three months ended June 30, 2013 compared to $206,000 for the three months ended June 30, 2012 due to an increase in the number of employees; an increase in stock compensation expense to $374,000 for the three months ended June 30, 2013 compared to $319,000 for the three months ended June 30, 2012; and an increase in restricted stock expense to $370,000 for the three months ended June 30, 2013 compared to $0 for the three months ended June 30, 2012; b) Contract labor expense increased by approximately $36,000 to $36,000 for the three months ended June 30, 2013 compared to $0 for the three months ended June 30, 2012; c) Legal expense increased by approximately $340,000 to $450,000 for the three months ended June 30, 2013 compared to $110,000 for the three months ended June 30, 2012 primarily due to legal fees related to the UK Action, the Texas Action and the class action lawsuit and an increase in patent related legal work; d) Accounting expense decreased by approximately $8,000 to $20,000 for the three months ended June 30, 2013 compared to $28,000 for the three months ended June 30, 2012; e) Office expense increased by approximately $14,000 to $15,000 for the three months ended June 30, 2013 compared to $1,000 for the three months ended June 30, 2012; f) Travel expense increased by approximately $52,000 to $71,000 for the three months ended June 30, 2013 compared to $19,000 for the three months ended June 30, 2012; g) Depreciation and amortization expense increased by approximately $195,000 to $321,000 for the three months ended June 30, 2013 compared to $126,000 for the three months ended June 30, 2012. RESEARCH AND DEVELOPMENT. Research and development expenses increased by approximately $1,331,000, or 111%, during the three months ended June 30, 2013 to $2,528,303 from $1,197,263 for the three months ended June 30, 2012. The primary reason for the increase in research and development expense is due to an increase in lab expense related to prototype development.The major changes to research and development expenses are as follows: a) Salaries and benefits attributable to research and development increased by approximately $443,000 to $1,182,000 for the three months ended June 30, 2013 compared to $739,000 for the three months ended June 30, 2012 due to the following: an increase in salaries to $480,000 for the three months ended June 30, 2013 compared to $355,000 for the three months ended June 30, 2012 due to an increase in the number of employees; an increase in stock compensation expense to $457,000 for the three months ended June 30, 2013 compared to $300,000 for the three months ended June 30, 2012; and an increase in restricted stock expense to $172,000 for the three months ended June 30, 2013 compared to $0 for the three months ended June 30, 2012; b) Consulting expense attributable to research and development decreased by approximately $36,000 to $0 for the three months ended June 30, 2013 compared to $36,000 for the three months ended June 30, 2012; c) Lab expense increased by approximately $845,000 to $1,181,000 for the three months ended June 30, 2013 compared to $336,000 for the three months ended June 30, 2012 primarily due to increased services related to prototype development; and d) Travel expense increased by approximately $41,000 to $68,000 for the three months ended June 30, 2013 compared to $27,000 for the three months ended June 30, 2012. 17 Table of Contents OTHER INCOME (EXPENSE). Interest income, net, increased to income of $5,481 for the three months ended June 30, 2013 as compared to income of $1,255 for the three months ended June 30, 2012, primarily due to an increase in the average cash on hand during the three months ended June 30, 2013. NET INCOME (LOSS). Net loss was $4,695,235 for the three months ended June 30, 2013, as compared to a net loss of $2,038,358 for the three months ended June 30, 2012. Off-Balance Sheet Transactions We do not engage in material off-balance sheet transactions. LIQUIDITY AND CAPITAL RESOURCES We have historically financed our operations primarily through the issuance of equity and debt securities and by relying on other commercial financing. Until our products begin to earn enough revenue to support our operations, which may never happen, we will continue to be highly dependent on financing from third parties.On April 23, 2013 we sold 1,374,250 shares of our common stock, raising net proceeds of approximately $41.2 million.Barring unanticipated expenses, we expect the proceeds from this offering, together with our cash on hand and collaborative agreements with corporate partners, to support our operations through December 31, 2014. Operating Activities Cash provided by operating activities during the six months ended June 30, 2013 was $5,391,942 as compared to cash used in operating activities during the six months ended June 30, 2012 was $2,572,143. Investing Activities Cash used for investing activities during the six months ended June 30, 2013 was $8,857,640 as compared to $14,071 of cash used for the six months ended June 30, 2012.The increase in the use of cash for investing activities during the six months ended June 30, 2013 was primarily attributable to the purchase of equipment related to our research and development activities and for anticipated production. Financing Activities Historically, we have financed our operating and investing activities primarily from the proceeds of private placements and public offerings of common stock, convertible investor notes, and a preferred stock offering. The total net cash provided by financing activities was $43,874,006 for the six months ended June 30, 2013, which includes: · $151,982 of net proceeds from the exercise of warrants; · $2,502,131 of net proceeds from the exercise of stock options; and · $41,219,893 of net proceeds from the issuance of common stock. During the six months ended June 30, 2012, the total net cash provided by financing activities was $0. Working Capital Our primary sources of liquidity have been the sale of registered shares of our common stock to the public which was completed in April 2013,short-term loans from private placements of convertible notes, private placements of equity securities, the sale of certain intellectual property and the issuance of shares of common stock. As of June 30, 2013, we had a cash balance of approximately $53.4 million and working capital of $46.8 million.We project that current cash reserves will sustain our operations through at least December31, 2014, and we are not aware of any trends or potential events that are likely to adversely impact our short term liquidity through this term.As noted above, we raised net proceeds of approximately $41.2 million in April 2013 through the sale of our common stock. Through December 31, 2013, we expect to fund our operations with our net product revenues from our commercial products and cash and cash equivalents supplemented by proceeds from equity or debt financings, and loans or collaborative agreements with corporate partners. 18 Table of Contents ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures As of June 30, 2013, management, including our Chief Executive Officer and Chief Financial Officer, performed an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules13a-15(e)and 15d-15(e)under the Securities Exchange Act of 1934. Based on their evaluation, management concluded that, as of June 30, 2013, our disclosure controls and procedures are effective to ensure that material information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rulesand forms, and that it is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting We maintain a system of internal control over financial reporting that is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Based on the most recent evaluation, our Chief Executive Officer and Chief Financial Officer have determined that no significant changes in our internal control over financial reporting occurred during our most recent fiscal quarter that have materially affected, or are reasonably like to materially affect, our internal control over financial reporting. 19 Table of Contents PARTII - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. For a description of the current status of the legal proceedings in which we are involved, please see Note 3 to our financial statements, which are included in this report at Part I, Item 1. ITEM 1A.RISK FACTORS. We incorporated by reference the risk factors included at Item 1A of our annual report on Form 10-K which was filed with the Securities and Exchange Commission on February 26, 2013. ITEM 2. UNREGISTERED SALESOF EQUITYSECURITIES AND USE OF PROCEEDS. None. ITEM 6. EXHIBITS. Exhibit No. Description of Document Composite Certificate of Incorporation of Uni-Pixel, Inc. (1) Amended and Restated Bylaws of Uni-Pixel, Inc. (2) Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (3) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (3) Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (3) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (3) 101.INS XBRL Instance Document (3)(4) 101.SCH XBRL Taxonomy Extension Schema (3)(4) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (3)(4) 101.DEF XBRL Taxonomy Extension Definition Linkbase (3)(4) 101.LAB XBRL Taxonomy Extension Label Linkbase (3)(4) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (3)(4) (1) Previously filed as an exhibit to Post-Effective Amendment No. 1 to the Company’s S-1 registration statement, number 333-169279, which was filed with the SEC on December 10, 2010 and incorporated by reference hereto. (2) Previously filed as an exhibit to the Company’s Form 10-SB, filed on February 18, 2005, and incorporated by reference hereto. (3) Filed herewith (4) Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 20 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNI-PIXEL,INC. August 8, 2013 By: /s/Reed J. Killion Date Reed J. Killion, Chief Executive Officer and President By: /s/Jeffrey W. Tomz Jeffrey W. Tomz, Chief Financial Officer 21
